                                    UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF MISSOURI
                                          EASTERN DIVISION

       NANCY WOODS,                                   )
                                                      )
               Plaintiff(s),                          )
                                                      )
               vs.                                    )       Case No. 4:19-cv-01401-SRC
                                                      )
       THE CIRCUIT ATTORNEY’S OFFICE                  )
       OF THE CITY OF ST. LOUIS, et al.,              )
                                                      )
               Defendant(s).

                                        MEMORANDUM AND ORDER

              This matter comes before the Court on Defendants’ Motion to Strike [12]. The Court grants,

      in part, and denies, in part Defendants’ Motion.

 I.           Background

              Plaintiff Nancy Woods was employed with The Circuit Attorney’s Office of the City of St.

      Louis from 1989 until January 2018, when she was terminated. Woods is a Caucasian female that is

      over 64 years of age. Woods alleges she was wrongfully terminated due to race and age

      discrimination. On May 22, 2019, Woods filed this suit against The Circuit Attorney’s Office of the

      City of St. Louis and four African-American defendants. Defendants now move this Court to strike

      Paragraphs 15 and 18 of the Complaint in their entirety. Defendants argue that the allegations

      contained in Paragraphs 15 and 18 of Plaintiff’s Complaint have no bearing on the issues of the

      alleged wrongful termination of Wood’s employment.

II.           Standard

              Pursuant to Fed. R. Civ. P. Rule 12(f), a party may move to strike from any pleading “any

      redundant, immaterial, impertinent, or scandalous matter.” Although motions to strike are generally

      disfavored, “allegations may be stricken if they have no real bearing on the case, will likely prejudice



                                                          1
       the movant, or where they have criminal overtones.” Kay v. Sunbeam Prods., Inc., No. 2:09-cv-4065-

       NKL, 2009 WL 1664624, at *1 (W.D. Mo. June 15, 2009).

III.          Discussion

              A.      Paragraph 15

              Defendants seek to strike Paragraph 15 from the Compliant for the reasons set forth below.

       Paragraph 15 provides:

              15.      A St. Louis Post Dispatch article reported that current and former staffers
              criticized Gardner for allowing Maurice Foxworth to influence her personnel
              decisions (and weigh in on plea and sentencing negotiations) when Foxworth’s
              license to practice law had been suspended. Foxworth, like the Defendants, is African
              American.

              Defendants argue that Paragraph 15 does not contain any allegation that Mr. Foxworth

       participated in any way in any employment decision regarding Plaintiff. Defendants further allege

       that the allegations in Paragraph 15 are double hearsay from unnamed, let alone unconfirmed,

       sources supposedly reported in the St. Louis Post Dispatch. Doc. 15 ¶ 5. The Court disagrees.

       While Woods does not specifically allege that Mr. Foxworth participated in the decision of her

       termination, the Court still finds that Mr. Foxworth’s influence over personnel decisions may be

       relevant to Woods’ wrongful termination allegations.

              Next, Defendants argue that Woods’ allegation that Mr. Foxworth’s license to practice law

       was suspended is completely immaterial, impertinent and scandalous. Id. The Court agrees. The

       status of Mr. Foxworth’s law license has no real bearing or connection to Wood’s wrongful

       termination claims. The Court also agrees that that Mr. Foxworth’s alleged participation in plea and

       sentencing negotiations have no connection to Wood’s termination. The Court hereby strikes only

       the following language from Paragraph 15: “(and weigh in on plea and sentencing negotiations)

       when Foxworth’s license to practice law had been suspended.”




                                                         2
       B.      Paragraph 18

       Defendants seek to strike paragraph 18 from the Complaint for the reasons set forth below.

Paragraph 18 provides:

       18.     Gardner further demonstrated her racial animosity towards Caucasians by
       indicting the governor (Caucasian) for felony invasion of privacy without necessary
       evidence to support the charge. Upon information and believe, she later permitted an
       African American investigator she hired to lie about what took place during his
       interview of the alleged victim. This conduct is being investigated by a special
       prosecutor.

        Defendants argue that the Grietens investigation and the claims against the investigator have

no connection to Wood’s wrongful termination claims. Defendants further argue that the allegations

are inadmissible, and prosecutors are entitled to absolute immunity for acts performed in initiating a

prosecution and in presenting the State’s case. Doc. 15 ¶ 9.

       The Court agrees that the contested allegations in Paragraph 18 do not appear to have any

bearing on the claims at issue in this case. No apparent connection exists between Woods’ wrongful

termination claim and the Grietens investigation. Wood’s Complaint does not explain any connection

between the two. The Court hereby strikes Paragraph 18 in its entirety.

       Given that this litigation is at a relatively early stage, the Court may reconsider this Order if

Woods demonstrates a sufficient nexus between her claims and the Grietens investigation and the

claims against the investigator. Kay v. Sunbeam Prods., Inc., No. 2:09-cv-4065-NKL, 2009 WL

1664624, at *1 (W.D. Mo. June 15, 2009)).

       Accordingly,

       IT IS HEREBY ORDERED that the Court GRANTS, in part, and DENIES, in part

Defendants’ Motion to Strike [12].

So Ordered this 17th day of December.



                                                STEPHEN R. CLARK
                                                UNITED STATES DISTRICT JUDGE
                                                   3
